DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US-2003/0022502).  
	Regarding claim 12 (New), Matsui (US-2003/0022502) discloses an abrasive slurry regeneration apparatus comprising:
a filter filtration device (64) for regenerating a collected used abrasive slurry (7) to obtain a regenerated abrasive slurry (in tank 65) (Fig. 41), the filter filtration device comprising a tank (65), a filtration filter (64), and a circulation pipe (though not shown or described, the piping is considered obvious to one of ordinary skill in the art in view of Figure 41 and is represented by 
As to “wherein an abrasive concentration is maintained during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target,
wherein the regenerating includes at least one of a polishing target dissolution process of dissolving, in a solvent, a polishing target contained in the collected used abrasive slurry in the tank; an additive removal process of removing an unnecessary additive from the collected used abrasive slurry with the filtration filter; or a continuous filtration process of repeating an operation of filtering the collected used abrasive slurry with the circulation pipe, and
wherein the collected used abrasive slurry is obtained by collecting a used abrasive slurry that has been used for polishing a polishing target, the polishing target containing silicon oxide as a main component, the collected used abrasive slurry comprising abrasive particles and a plurality of kinds of additives including a first additive having a molecular weight of 500 or more, the first additive being adsorbed on the abrasive particles,” this is considered intended use regarding the apparatus.  There is nothing structurally inherent for supplying a solvent, additive, or collecting silicon oxide.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US-2015/0121769) in view of Amanokura (US-2005/0050803) and Moon (US-2011/0219704).
Regarding claim 7 (Currently Amended), Nagai (US-2015/0121769) discloses an abrasive slurry regeneration method comprising:
collecting a used abrasive slurry (step “A” of “collecting an abrasive-containing slurry discharged from an abrasive device) [Nagai; paragraph 0023] that has been used for polishing a polishing target (“finely polishing an optical glass, a glass substrate or the like in a finishing process”) [Nagai; paragraph 0002], the polishing target, a collected used abrasive slurry comprising abrasive particles (“abrasive-containing slurry”) [Nagai; paragraph 0024] and a plurality of kinds of additives (dispersing agents and transition metal elements are both additives) (“[a]n abrasive for optical abrasion contains the above-mentioned compound as its main component, and may further contain a transition metal element(s) such as sodium salts and chromium salts and/or a rare-earth element(s) such as yttrium and dysprosium”) [Nagai; paragraph 0004] including a first additive (dispersing agent) [Nagai; paragraph 0088], the first additive being adsorbed on the abrasive particles (the dispersing agent is absorbed on the abrasive particles to disperse them within the slurry solution) (“aggregation of the abrasive particles is prevented by adding a dispersing agent and the like”) [Nagai; paragraph 0088];
regenerating the collected used abrasive slurry to obtain a regenerated abrasive slurry (steps B-F) (Fig. 1) (“[t]he method of the present invention for regenerating an abrasive can efficiently collect the abrasive from the used-abrasive containing slurry and thereafter obtain a high-purity regenerated abrasive in a simple manner”) [emphasis added] [Nagai; paragraph 0208].  
As to maintaining an abrasive concentration during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target, applicant lays out in the arguments 05/18/2021 that the equation for the claimed “abrasive concentration during the regenerating with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target” is as follows:

    PNG
    media_image1.png
    104
    562
    media_image1.png
    Greyscale

Nagai states “as a step (B-2), an alkali earth metal salt is added as an inorganic salt with the addition container 16 to the abrasive-containing slurry (mother liquid) 13 while the abrasive-containing slurry (mother liquid) 13 is stirred. Subsequently, as a step (B-3), by adding the inorganic salt, the abrasive particles in the abrasive-containing slurry (mother liquid) 13 settle on the bottom to generate a concentrate 18. A non-abrasive component(s) such as glass is included in the supernatant 17 from which the abrasive is separated and settled. The abrasive and the non-abrasive component are thus separated from each other.” [Nagai; paragraph 0113].
Nagai teaches that “[p]referably, the content of the abrasive component is 50% by mass or more to achieve the effects of the present invention more sufficiently” [emphasis added] [Nagai; paragraph 0082] and that “the concentration of the abrasive in the collected abrasive-containing slurry is 0.1 to 40% by mass” [emphasis added] [Nagai; paragraph 0105].  
In order to achieve a range of 0.2% to 3000% mass% “with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target” (as claimed), 
Given that the range at the beginning of regeneration is typically as high as 40% [Nagai; paragraph 0105], the addition of the inorganic salt would have to be added in such large quantities to lower a 40% by mass abrasive concentration down to 0.1%, which is simply not the case (“concentration of the inorganic salt is preferably 0.5 to 50% by mass in an aqueous solution”) [Nagai; paragraph 0124].  Nor is it the case that abrasive is added to increase the mass of abrasive during regeneration to exceed 1500% mass%.  Rather, even in step C-2, when substantially all of the mass% of the aqueous solution is removed, leaving behind only abrasive, then the abrasive content would be approximately 100% by mass%, making the ratio (100%) / (50%) or 2%.  Therefore, the abrasive concentration during regeneration with respect to an abrasive concentration of an unused abrasive slurry (50%) used for polishing the polishing target would have been within the range 0.2% and have not exceeded 3,000%.  
As to the first additive (one of the transition metal elements) [Nagai; paragraph 0004] having a molecular weight of 500 or more, Nagai is silent as to the molecular weight and that the additive is absorbed on the abrasive particles.  However, Amanokura (US-2005/0050803) teaches that polycarboxylic acids have a weight average molecular weight of 500 or more. (“[t]he water-soluble polymer having a weight-average molecular weight of 500 or more is not particularly restricted, and examples thereof include polysaccharides such as alginic acid, pectic acid, carboxymethylcellulose, agar, curdlan, Pullulan and the like; polycarboxylic acids, esters thereof and salts thereof”) [Amanokura; paragraph 0063].  Since Nagai discloses that the dispersing agent is a poly-carboxylic acid-based polymer [Nagai; paragraph 0044], and Amanokura teaches that poly-carboxylic acid in abrasive slurries is kept at a molecular weight of 500 or more, it therefore would have been obvious to one of ordinary skill in the art to make the polycarboxylic 
As to the polishing target containing silicon oxide as a main component, Moon (US-2011/0219704) teaches that a glass or a photomask contains silicon oxide as a main raw material [Moon; paragraph 0007].  Since Nagai discloses the slurry is used for abrading objects which can be “mainly composed of silicon such as a glass” [Nagai; paragraph 0012], it therefore would have been obvious to one of ordinary skill in the art to use the slurry of Nagai to polish various glass targets known to be polished within the art, such as the glass containing silicon oxide as a main component of Moon.   
	Regarding claim 2 (Currently Amended), Nagai discloses the abrasive slurry regeneration method according to claim 7, but does not explicitly disclose wherein the abrasive concentration is maintained within a range of 1 to 3000% mass% with respect to the abrasive concentration of the unused abrasive slurry when being used for polishing the polishing target.
However, Given that the range at the beginning of regeneration is typically as high as 40% [Nagai; paragraph 0105], the addition of the inorganic salt would have to be added in such large quantities to lower a 40% by mass abrasive concentration down to 0.1%, which is simply not the case (“concentration of the inorganic salt is preferably 0.5 to 50% by mass in an aqueous solution”) [Nagai; paragraph 0124].  Nor is it the case that abrasive is added to increase the mass of abrasive during regeneration to exceed 1500% mass%.  Rather, even in step C-2, when substantially all of the mass% of the aqueous solution is removed, leaving behind only abrasive, then the abrasive content would be approximately 100% by mass%, making the ratio (100%) / (50%) or 2%.  Therefore, the abrasive concentration during regeneration with respect to an abrasive concentration of an unused abrasive slurry (50%) used for polishing the polishing target would have been within the range 1% and have not exceeded 3,000%.  
Regarding claim 3 (Currently Amended), Nagai discloses the abrasive slurry regeneration method according to claim 7, but fails to explicitly disclose wherein the abrasive concentration is 
Yet, given that the range at the beginning of regeneration is typically as high as 40% [Nagai; paragraph 0105], the addition of the inorganic salt would have to be added in such large quantities to lower a 40% by mass abrasive concentration down to 0.1%, which is simply not the case (“concentration of the inorganic salt is preferably 0.5 to 50% by mass in an aqueous solution”) [Nagai; paragraph 0124].  Nor is it the case that abrasive is added to increase the mass of abrasive during regeneration to exceed 1500% mass%.  Rather, even in step C-2, when substantially all of the mass% of the aqueous solution is removed, leaving behind only abrasive, then the abrasive content would be approximately 100% by mass%, making the ratio (100%) / (50%) or 2%.  Therefore, the abrasive concentration during regeneration with respect to an abrasive concentration of an unused abrasive slurry (50%) used for polishing the polishing target would have been within the range 0.2% and have not exceeded 1,000%.  
Regarding claim 4 (Currently Amended), Nagai discloses the abrasive slurry regeneration method according to claim 7, but fails to explicitly disclose wherein the abrasive concentration is maintained within a range of 1 to 1000% mass% with respect to the abrasive concentration of the unused abrasive slurry used for polishing the polishing target.
Given that the range at the beginning of regeneration is typically as high as 40% [Nagai; paragraph 0105], the addition of the inorganic salt would have to be added in such large quantities to lower a 40% by mass abrasive concentration down to 0.1%, which is simply not the case (“concentration of the inorganic salt is preferably 0.5 to 50% by mass in an aqueous solution”) [Nagai; paragraph 0124].  Nor is it the case that abrasive is added to increase the mass of abrasive during regeneration to exceed 1500% mass%.  Rather, even in step C-2, when substantially all of the mass% of the aqueous solution is removed, leaving behind only abrasive, then the abrasive content would be approximately 100% by mass%, making the ratio (100%) / (50%) or 2%.  Therefore, the abrasive concentration during regeneration with respect to an 
Regarding claim 8 (Currently Amended), Nagai discloses an abrasive slurry regeneration method for regenerating a used abrasive slurry that has been used for polishing a polishing target, and the used abrasive slurry contains abrasive particles and a plurality of kinds of additives (dispersing agents and transition metal elements are both additives) (“[a]n abrasive for optical abrasion contains the above-mentioned compound as its main component, and may further contain a transition metal element(s) such as sodium salts and chromium salts and/or a rare-earth element(s) such as yttrium and dysprosium”) [Nagai; paragraph 0004] including a first additive (dispersing agent), but fails to disclose having a molecular weight of 500 or more, the first additive being adsorbed on the abrasive particles, the method comprising:
maintaining an abrasive concentration during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target.  
Nagai fails to disclose where the polishing target contains silicon oxide as a main component.
As to maintaining an abrasive concentration during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target, applicant lays out in the arguments 05/18/2021 that the equation for the claimed “abrasive concentration during the regenerating with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target” is as follows:

    PNG
    media_image1.png
    104
    562
    media_image1.png
    Greyscale


Nagai teaches that “[p]referably, the content of the abrasive component is 50% by mass or more to achieve the effects of the present invention more sufficiently” [emphasis added] [Nagai; paragraph 0082] and that “the concentration of the abrasive in the collected abrasive-containing slurry is 0.1 to 40% by mass” [emphasis added] [Nagai; paragraph 0105].  
In order to achieve a range of 0.2% to 3000% mass% “with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target” (as claimed), given the abrasive component starts at 50% mass% (i.e. the mass% of an unused abrasive slurry used for polishing the polishing target) [Nagai; paragraph 0082], the mass of the abrasive during regenerating would have to be maintained at 0.1% to 1500% mass% within the slurry.  
Given that the range at the beginning of regeneration is typically as high as 40% [Nagai; paragraph 0105], the addition of the inorganic salt would have to be added in such large quantities to lower a 40% by mass abrasive concentration down to 0.1%, which is simply not the case (“concentration of the inorganic salt is preferably 0.5 to 50% by mass in an aqueous solution”) [Nagai; paragraph 0124].  Nor is it the case that abrasive is added to increase the mass of abrasive during regeneration to exceed 1500% mass%.  Rather, even in step C-2, when substantially all of the mass% of the aqueous solution is removed, leaving behind only abrasive, then the abrasive content would be approximately 100% by mass%, making the ratio (100%) / (50%) or 2%.  Therefore, the abrasive concentration during regeneration with respect to an 
As to the first additive (one of the transition metal elements) [Nagai; paragraph 0004] having a molecular weight of 500 or more, Nagai is silent as to the molecular weight and that the additive is absorbed on the abrasive particles.  However, Amanokura (US-2005/0050803) teaches that polycarboxylic acids have a weight average molecular weight of 500 or more (“[t]he water-soluble polymer having a weight-average molecular weight of 500 or more is not particularly restricted, and examples thereof include polysaccharides such as alginic acid, pectic acid, carboxymethylcellulose, agar, curdlan, Pullulan and the like; polycarboxylic acids, esters thereof and salts thereof”) [Amanokura; paragraph 0063].  Since Nagai discloses that the dispersing agent is a poly-carboxylic acid-based polymer [Nagai; paragraph 0044], and Amanokura teaches that poly-carboxylic acid in abrasive slurries is kept at a molecular weight of 500 or more, it therefore would have been obvious to one of ordinary skill in the art to make the polycarboxylic acid of Nagai have a molecular weight of 500 or more to maintain a high polishing speed [Amanokura; paragraph 0061].  
As to the polishing target containing silicon oxide as a main component, Moon (US-2011/0219704) teaches that a glass or a photomask contains silicon oxide as a main raw material [Moon; paragraph 0007].  Since Nagai discloses the slurry is used for abrading objects which can be “mainly composed of silicon such as a glass” [Nagai; paragraph 0012], it therefore would have been obvious to one of ordinary skill in the art to use the slurry of Nagai to polish various glass targets known to be polished within the art, such as the glass containing silicon oxide as a main component of Moon.   
Regarding claim 9 (Previously Presented), Nagai discloses the abrasive slurry regeneration method according to claim 7, wherein the regenerated abrasive slurry comprises the abrasive particles (“collected abrasive”) and the first additive (dispersing agent) (both present in step D which creates the regenerated abrasive in step F) (“in the step (D), a dispersing agent 
Regarding claim 10 (Previously Presented), Nagai discloses the abrasive slurry regeneration method according to claim 7, wherein the collected used abrasive slurry further comprises a second additive (alkali earth metal salt) (“separating the abrasive from a mother liquid and concentrating the abrasive by adding an alkali earth metal salt as an inorganic salt to the collected abrasive-containing slurry and aggregating the abrasive”) [Nagai; paragraph 0021] having a molecular weight of 500 or less (Nagai teaches that the alkali earth metal salt used in step B can be a magnesium salt, which has a molecular weight of about 120 g/mol, which is far below a molecular weight of 500 or less) [Nagai; paragraph 0037] and a component derived from the polishing target (“[i]n the collected abrasive, a glass component derived from a polished object and generated in glass polishing such as silicon dioxide particles are also included”) [emphasis added] [Nagai; paragraph 0049], and
during the regenerating, the second additive (alkali earth metal salt) and the component derived from the polishing target are removed from the collected used abrasive slurry (wherein the electrolyte dissolves the component derived from the polished substrate) (“adding an electrolyte to a used abrasive liquid to aggregate and let settle out the abrasive and to dissolve a component(s) derived from a polished substrate”) [emphasis added] [Nagai; paragraph 0008] (“an alkali metal hydroxide, alkali metal carbonate, alkali metal salt and ammonium salt are used as the electrolyte”) [emphasis added] [Nagai; paragraph 0008] (“separating the abrasive from a mother liquid and concentrating the abrasive by adding an alkali earth metal salt as an inorganic salt to the collected abrasive-containing slurry and aggregating the abrasive”) [Nagai; paragraph 0021].
Regarding claim 11 (Previously Presented), Nagai discloses the abrasive slurry regeneration method according to claim 10, wherein the second additive (alkali metal salt) and .

Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. 
	Applicant argues on pages 8-11 that the prior art does not disclose “maintaining an abrasive concentration during the regeneration within a range of 0.2 to 3000% mass% with respect to abrasive concentration of an unused abrasive slurry used for polishing the polishing target.  Applicant argues that the amended claims now explicitly state what was argued in the arguments 05/18/2020.  Applicant argued that the cited references fail to teach or suggest the limitation “an abrasive concentration during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target.”
	In response, the rejection above clarifies the position of the office in view of the newly amended claims.  The claimed range is considered relatively large, including a number that would exceed a mass% greater than 100% during regeneration and including substantially zero mass% of an abrasive.  Therefore, the range itself is not considered very limiting.  As long as the abrasive is not reduced from 40% mass to substantially zero or raised above 100% mass, then this will be considered to meet the claimed limitation.  
	The examiner notes the argument on page 10 of the remarks in which applicant states “the abrasive concentration is in the claimed range during the process (and not only at the end) of regenerating the used slurry.”  As best understood, applicant is pointing out that the prior art separates the abrasive from the liquid completely (i.e. to a level where the solution contains 
The prior art of Nagai, as well as similar prior art such as Matsui (US-2003/0022502), separate the abrasive almost completely and, as best understood, only reuse the abrasive, not the aqueous component.  Applicant, on the other hand, appears to treat both the abrasives and aqueous solution, eliminating the need for complete separation of the abrasive component.  
While this difference is understood, this is not positively recited in the claims in a way that overcomes the prior art of Nagai in regards to the rejected claims.  In the prior art where there is separation, there are essentially two containers in the separation step, one with substantially 100% abrasive, and one with substantially 0% abrasive.  For the one containing 100 mass% abrasive this would meet the claimed language.  
For the one containing substantially 0% abrasive (substantially because one of ordinary skill in the art would consider there to be some residual abrasives that prevent the reuse of the slurry), this would be relatively close enough to the claimed 0.2 mass%, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  However, if the concentrated abrasive during the separation portion maintains the ratio, then this argument is moot.  
In conclusion, if applicant is able to positively claim this differentiation, then the claims would overcome the prior art of Nagai and Matsui.  
For the reasons cited in the rejection, the arguments are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723